Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS


No. 22-BG-461

IN RE NATHAN W. CHOI
                                                          DDN2021-D217
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 985002

BEFORE: Deahl and AliKhan, Associate Judges, and Ruiz, Senior Judge.

                                 ORDER
                           (FILED—October 20, 2022)

      On consideration of the accurate copy of the order from the State of
Washington accepting Nathan W. Choi’s permanent resignation from the practice of
law while he was under disciplinary investigation; this court’s July 8, 2022, order
suspending Mr. Choi pending resolution of this matter and directing him to show
cause why the functional reciprocal discipline of disbarment should not be imposed;
Mr. Choi’s lodged late response and exhibits; the statement of Disciplinary Counsel;
Mr. Choi’s reply to the statement of Disciplinary Counsel; and it appearing that Mr.
Choi has not filed his D.C. Bar R. XI, § 14(g) affidavit, it is

      ORDERED sua sponte that Mr. Choi’s lodged response is filed. It is

       FURTHER ORDERED that Nathan W. Choi is hereby disbarred from the
practice of law in the District of Columbia. In re Frank, 252 A.3d 489 (D.C. 2021)
(imposing disbarment as the functional equivalent of a disciplinary resignation); In
re Stein, 241 A.3d 248 (D.C. 2020) (same).

      Although Mr. Choi argues that exceptions apply and reciprocal discipline
should not be imposed, his arguments merely attempt to challenge the disciplinary
No. 22-BG-461

charges alleged by the State of Washington. However, Mr. Choi waived his right to
challenge those allegations when he voluntarily resigned from the practice of law in
that jurisdiction rather than participate in the disciplinary proceedings. Further, Mr.
Choi is not permitted to reargue his foreign discipline in this reciprocal-discipline
case. See, e.g., In re Frank, 252 A.3d at 490 (imposing disbarment as the functional
reciprocal discipline of resignation while under disciplinary investigation); In re
Nosal, 112 A.3d 919, 922 (D.C. 2015) (“We will not now hold a de novo evidentiary
hearing after respondent deliberately waived his right to participate in the Illinois
hearing.” (italics omitted)); In re Zdravkovich, 831 A.2d 964, 969 (D.C. 2003) (“Put
simply, reciprocal discipline proceedings are not a forum to reargue the foreign
discipline.”).

       We also reject Mr. Choi’s assertion that the Washington State disciplinary
proceedings deprived him of due process because he had notice of those proceedings
and an opportunity to respond, but he (1) chose to resign rather than defend against
the misconduct allegations; (2) agreed to resign permanently in all other jurisdictions
where he was admitted to practice; and (3) acknowledged that other jurisdictions
could treat his resignation as a disbarment. Finally, contrary to Mr. Choi’s argument,
the imposition of reciprocal discipline would not constitute a grave injustice because
he already agreed to resign permanently in this jurisdiction. It is

      FURTHER ORDERED that, for purposes of reinstatement, Mr. Choi’s
disbarment will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).


                                   PER CURIAM